 

EXHIBIT 10.125

 

NaturalNano, Inc.

11 Schoen Place, Sixth Floor

Pittsford, NY 14534

 

November 14, 2012

Longview Special Finance, Inc.

150 Central Park South

2nd Floor

New York, NY 10019

 

Ladies and Gentlemen:

 

This letter shall serve as the agreement and promise of NaturalNano, Inc. (the
"Company") to pay to the order of Longview Special Finance ("Longview"), the sum
of $2,500 plus interest at 8% per annum. The Company acknowledges that Longview
has advanced $2,500 in funds at the Company's request, and the Company's
obligations hereunder shall be secured by all other collateral that secures the
various senior secured promissory notes that the Company has previously issued
to Longview. In the event the Company fails to repay Longview in accordance with
the terms of this letter, Longview should be entitled to exercise all rights
granted to it as a secured creditor pursuant to the Security Agreements (as
defined in the 8% Senior Secured Promissory Note issued to Longview by the
Company on or about November 5, 2008).

 

All payments under or pursuant to this Note shall be made in United States
Dollars, in immediately available funds, to Longview at the address set forth
above or at such other place as Longview may designate from time to time in
writing to the Company or by wire transfer of funds to Longview's account, as
requested by Longview. The outstanding principal balance of this Note, together
with all accrued and unpaid interest, shall be due and payable in full on
January 31, 2013.

 

Very truly yours,

 

Natural Nano, Inc.

 

[tex125sig.jpg]

 

Name: James Wemett

Title: CEO

 

 

 

